 

Case: 1:19-cr-00759 Document #: 11 Filed: 10/03/19 Page 1 of 1 PagelD #:22 WwW

FILED

oct 03 2019
UNITED STATES DISTRICT CouRT R C = | VV t= [)
THOMAS G.BRUTON. 7 NORTHERN DISTRICT OF ILLINOIS
CLERK, U.S. DIS EASTERN DIVISION OCT 03 2019
UNITED STATES OF AMERICA ) No. 19 CR 759 —- MAGISTRATE JUDGE
) JEFFREY I. CUMMINGS
V. )
) Violation: Title 18, United States
AMADOU MBAYE )

Code, Section 111(a)(1) BUDGE DOW

The SPECIAL MAY 2019 GRAND JURY charges: MAGISTRATE JUDGE SCHENKIE

On or about September 11, 2019, in Chicago, in the Northern District of

Illinois, Eastern Division,
AMADOU M’BAYE

defendant herein, knowingly and forcibly assaulted, resisted, opposed, impeded,
intimidated, and interfered with a person designated in Title 18, United States Code,
Section 1114, namely an officer with United States Immigration & Customs
Enforcement, while the officer was engaged in the performance of his or her official
duties, and such acts involved physical contact with a victim of that assault;

In violation of Title 18, United States Code, Section 111(a)(1).

A TRUE BILL:

 

FOREPERSON

 

UNITED STATES ATTORNEY
